Citation Nr: 1108337	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II, and/or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel






INTRODUCTION

The Veteran had active service from January 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied the benefit sought on appeal.  The appellant submitted a Notice of Disagreement (NOD) with this determination in July 2008, and timely perfected his appeal in January 2009.

This claim came before the Board in September 2009, at which time it was remanded to the Appeals Management Center (AMC) to schedule the appellant for a Board video conference hearing.  This hearing was scheduled in July 2010, but he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The issues of entitlement to service connection for diabetes mellitus, Type II, and hypertension, as well as entitlement to special monthly compensation for loss of use of a creative organ, have been raised by the record [see NOD, July 2008], but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim of entitlement to service connection for erectile dysfunction.

In 2007, the appellant submitted his original claim for entitlement to service connection for erectile dysfunction.  At that time, he did not indicate any specific basis upon which service connection should be granted.  Upon review of the evidence of record, including VA treatment records indicating that the appellant's erectile dysfunction was organic in nature, the RO denied the appellant's claim in the March 2008 rating action currently on appeal.  

In his July 2008 NOD, the appellant stated that his erectile dysfunction was caused by or the result of his hypertension, which was, in turn, related to his diagnosed diabetes mellitus, Type II.  He also indicated that he wished to receive special monthly compensation for loss of use of a creative organ.  See NOD, July 2008.  Review of the claims file reveals that the RO/AMC has not yet developed the appellant's new aforementioned claims.

As the AOJ has not yet had the opportunity to address these claims, the appellant's present claim of entitlement to service connection for erectile dysfunction clearly hinges on the question of whether he is entitled to service connection for diabetes mellitus, Type II, or hypertension, the Board has determined that these issues are inextricably intertwined.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following development and actions:  

After proper development of the appellant's claims of entitlement to service connection for diabetes mellitus, Type II, and hypertension, as well as entitlement to special monthly compensation for loss of use of a creative organ, has been accomplished, the RO/AMC should readjudicate the appellant's claim of entitlement to service connection for erectile dysfunction.  If the benefit sought on appeal remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

